JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE — 23 Mai 19175 1095

Mines, par les numéros repères des sommets figurant dans
le tableau ci-après :

Sommets N° Repères Sommet N° de repère
1 Intersection 13 372.376
du méridien 14 372.368
258 avec la 15 388.368
frontière 16 388.360
Tuniso- 17 404.360
Libyenne 18 404.352
19 424.352
2 358.256 20 424.344
3 338.256 21 440.344
4 338.272 22 440.336
5 388.272 23 456.336
6 388.336 24 456.330
7 372.336 :
8 372.344 25 Intersection du
9 336.344 parallèle 330
10 336.384 avec la fron-
il 352.384 tière_ Tuniso-
12 352.376 Libyenne

a ———
Entre les points 1 et 25 le Permis est délimité par la frontière
Tuniso-Libyenne.

Art. 2. — Le présent arrêté sera affiché pendant toute la
durée de l'enquête au Ministère de l'Economie Nationale et
au siège du Gouvernorat de Médenine.

Art. 3. — Conformément aux dispositions de l’article 4 du
décret du 13 décembre 1948, toutes oppositions pourront être
formulées par des tiers pendant la durée de l'enquête.

Celles de ces oppositions qui porteront sur la propriété du
permis devront, sous peine de nullité, remplir les deux condi-
tions suivantes :

a) elles devront être portées devant les tribunaux compé-
tents par exploit d’ajournement signifié au demandeur pendant
la durée de l'enquête.

b)_ signification par acte extrajudiciaire dudit exploit, devra
être faite au Directeur des Mines et de l'Energie.

Les opposants sont tenus, sous peine de nullité, de faire
élection de domicile en Tunisie et de notifier leurs oppositions
au demandeur par voie extrajudiciaire.

Tunis, le 21 mai 1975
Le Ministre de l'Economie Nationale

ABDELAZIZ LASRAM
Vu:
Lo Premiec Ministre
Her: NOUIRA

Arrêté du Ministre de l'Economie Nationale, du 21 mal 1975,
portant institution d'un permis de recherche de substances
minérales du 2ème groupe, dit « Permis Dehibat » au profit
de la Société Continental Oil Company Of Tunisia.

Le Ministre de l'Economie Nationale;

Vu le décret du ler janvier 1953 sur les mines;

Vu Je décret du 13 décembre 198, instituant des dispositions spé-
ciales pour faciliter la recherche et l'exploitation des substances miné-
raies du 2ème groupe, ensemble les textes qui l'ont modiié où com-
piété,

Vu Je demande déposée le 10 avril 1874 par Ia Société Continental
Oil Company Of Tunisia, ci-sprès désignée « CONOCO ». faisant élec
tion de domicile à Tunis, chez Nawar et Cie, le Colisée, 45 Av. Habib
Bourguiba - P.O. Box 649, et enregistrée à la Direction des Mines et
de l'Energie sous les numéros 226.503 à 228.552 inclus, demande par
laquelle la société eus-visée sollicite l'attribution d'un permis de
recherche de substances minérales du 2ème groupe, dit «Permis Dehibat-,
comportant deux mille cinquante (2060) périmètres élémentaires d'un
seul tenant, soit 8.200 km2 et situé dans le gouvernorat de Médenine;

Vu l'avis émis par le comité consultatif des mines lors de sa réunion
du 22 avril 1974;

Vu la convention, le cahier des charges et leurs annexes signés à
Tunis le 7 mars 1975 par l'Etat tunisien d'une part et la Société « Conti-
nontai Oil Company Of Tunisia », d'autre part;

Vu le rapport du Directeur des Mines et de l'Energie:
Arrête :

Article premier. — Il est accordé, à cnper de la date de

ublication du présent arrêté au Journal Officiel de la Répu-

ique Tunisienne, à la Société Continental Oil Co: y Of
Tunisia (CONOCO), sous réserve des résultats de l'enquête
publique prévue par le décret du 13 décembre 1948, un permis
de recherche de substances minérales du 2ème groupe, dit
«< Permis Dehibat », comportant deux mille cinquante (2050)
périmètres élémentaires d'un seul tenant — soit 8200 km2 et
situé dans le Gouvernorat de Médenine.

Ce permis est délimité par les numéros repères des som.
mets indiqués dans le tableau ci-après, conformément à Far-
ticle 37 du décret du 1er janvier 1953 sur les Mines :

Sommets N° Repères Sommets N° Repères
1 Intersection du 14 372.368
méridien 258 15 388.368
avec la fron- 16 388.360
tière Tuniso- 17 404.360
Libyenne 18 404.352
2 358.256 19 424,352
3 338.256 20 424.344
4 338.272 21 440.344
5 388.272 22 440.336
6 388.336 23 456.336
7 372.336 24 456.330
8 372.344 25 Intersection
9 °336.344 du parallèle 330
10 336.384 avec la
11 352.384 frontière Tuni-
12 352.376 so-Libyenne
13 372.376

————__—_—_—__—_

Entre les points 1 et 25 le Permis est délimité par la frontière

Tuniso-Libyenne.

Art, 2. — Les droits et obligations relatifs au présent permis
seront régis par les dispositions du décret du ler janvier 1953
sur les Mines auxquelles s'ajouteront celles du décret du 13 dé-
cembre 1948 ainsi que par celles de la Convention et du Cahier
des Charges susmentionnés.

Tunis, le 21 mai 1975
Lo Minitre de l'Economie Nationale
ABDELAZIZ LASRAM
Vu:
La Premier Ministre

Heni NOUIRA

Arrêté du Ministre de l'Economie Nationale du 21 mai 1975,
portant concession d'exploitation d'hydrocarbures, dite « Con-
cession de Sidi Behara ».

Le Ministre de l'Economie Nationale,

Vu le décret du 1er janvier 1953 sur les mines;

Vu Je décret du 13 décembre 1948, instituant des dispositions spéciales
pour faciliter la recherche et l'exploitation des substances minérales
du deuxième groupe. ensemble les textes qui l'ont modifié ou complété;

Vu l'Accord conclu le 21 octobre 1968 entre l'Etat tunisien et la
Compagnie Française des Pétroles;

Vu l'arrêté du 18 novembre 1968, accordant à la Compagnie Française
des Pétroles un permis de recherche de sabstances minérales du 2ème
groupe, dit « Permis Sfax-Kerkennah », constitué par 5716 périmètres
élémentaires d'un seul tenant, et couvrant une superficie de 14.684 km:

Vu le Protocole conclu lo 20 janvier 1988. entre Ia Compagnie Fran
çaise dos Pétroles et la Compagnie FrancoTunisienne des Pétroles,
portant transfert à cette dernière du permis précité;

Vu la Convention, le cahier des charges ot leurs annexes signés lo
10 février 1869 par l'Etat tunisien d'une part et la Compagnie Franco-
Tunisienne des Pétroles d'autre part:

Vu l'arrêté du 15 décembre 1969, portant extension du « Permis Sfax.
Kerkennah » d'une superficie supplémentaire de 2.604 km2 ou 651 péri.
mètres élémentaires de sorto que le nouveau « Permis Sfax-Kerkennah
englobe, après extension, 4.367 périmètres élémentaires d'un seul tenant,
couvrant ainsi une superficie de 17488 km2:

Vu la loi No 72-29 du 27 avril 1972, portant approbation de l'Accord,
de la Convention et du cahier des Charger sus-visés;
1096 JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE — 23 Mai 1975

Vu la demande enregistrée le 28 juillet 1973 à la Direction des Mines
et de l'Energie, demande par laquelle la Compagnie Franco-Tunisienno
des Pétroles, faisant élection de domicile à Tunis, 17, rue de Mauritanie,
sollicite l'octroi d'une concession d'exploitation d'hydrocarbures, por-
tant sur seize (16) périmètres élémentaires d'un seul tenant soit une
superficie de 64 km2 entièrement contenus dans le dit permis de recher-
ches au lieu dit « Sidi Behara » au gouvernorat de Sfax;

Vu lo rapport du Directeur des Mines et de l'Energie, duquel il résulte
que les travaux du titulaire ont démontré l'existence, dans les limites
du périmètre sollicité, d'un gisement exploitable de substances miné-
rales du second groupe:

Arrête :

Article Premier, — E est institué une concession du substan-
ces minérales du 2ème groupe dite «Concession de Sidi Behara»
au profit de la Compagnie Franco-Tunisienne des Pétroles,

domiciliée à Tunis, 17 rue de Mauritanie.

ART. 2. — Cette concession, qui prendra le nom de « Con-
cession de Sidi Behara », est constituée, par un polygone de
soixante quatre (64) km2 de superficie et dont les sommets
A-B-C-D, sont définis par les numéros des repères suivants ;
(extraits du tableau général de repérage annexé au décret du
ler janvier 1953 sur les mines).

Sommes

N° de repères
362.580

ART. 3. — La « Concession de Sidi Behara » est instituée
à compter du ler janvier, qui suit la publication du présent
arrêté au Journal Officiel de la République Tunisienne.

Elle demeure valable pendant toute la durée de l’exploita-
tion du gisement et prendra fin, en tout état de cause, au plus
tard, après cinquante (50) années, à compter de la date de son

institution.
Tunis, le 21 mai 1975
Le Ministre de l'Economie Nationale
ABDELAZIZ LASRAM
Vu:
Le Premier Ministre
Hent NOUIRA

LISTE D'APTITUDE
au grade d'Ingénieur en Chef
ANNEE 1934
Monsieur Abdelhamid Nouira

MINISTERE DE L'AGRICULTURE

BOURSES
Arrêté du Ministre de l'Agriculture du 14 mai 1975, fixant le
montant et les modalités d'attribution de la bourse d'études
supérieures au profit des élèves de l'Ecole de Médecine Vété-
rinaire,

Le Ministre de l'Agriculture;

Vu le décret-loi Ne 4-19 du 24 octobre 19%, organisant le régime des
études vétérinaires,

Vu le loi No 74-101 du 25 décembre 1974, portant loi de finances pour
la gestion 1975 et notamment son article 68, portant création de l'école
de médecine vétérinaire:

Vu Je décret No 71-361 du 7 octobre 1871, fixant les conditions d'attri-
bution d'une bourse nationale au profit des étudiants et élèves de
l'enscignement supérieur, tel qu'il a été modifié par le décret No 72-81
du 19 février 1972 ot notamment son article 8;

ARRETE :

ARTICLE PREMIER, — La bourse d'études supérieures allouée
aux élèves de l'Ecole de Médecine Vétérinaire est servie durant 12
mois.

ART. 2. — La bourse n'est accordée qu'après un engagement
écrit dont le modèle est annexé au présent arrêté et dans lequel
le bénéficiaire s'oblige notamment à servir, au terme des études,
l'Etat durant une période de dix ans.

La non observance des obligations découlant de cet engage-
ment est sanctionnée par le retrait provisoire ou définitif de
la bourse assortie ou non, suivant le cas, d'une mesure de
reversement par l'intéressé des sommes indûment perçues.

ART, 3. — La bourse est payée sur le budget de l'Ecole de
Médecine Vétérinaire,

ART, 4. — Le montant mensuel de la bourse d'études supé-
rieures complète accordée aux élèves de l'Ecole de Médecine
Vétérinaire est fixé à trente cinq dinars.

ART. 6, — Une allocation annuelle supplémentaire et d'entre-
tien destinée à couvrir les frais d'achat de fournitures scolaires
et ne dépassant pas au maximum 100 Dinars par an peut être
accordée aux élèves boursiers de l'Ecole de Médecine Vété-
rinaire, au vu d’une décision du Ministre de l'Agriculture.

Tunis, le 14 mai 1975
Le Ministre de l'Agriculeure

HAssEN BELKHODJA
Vu:

Le Premier Ministre

Herr NOUIRA
ENGAGEMENT

Je soussigné (nom et prénom) ..

ment supérieur me sera accordée :

ARTICLE PREMIER, — A servir l'Etat au terme de mes études
pour une durée minimum de dix ans.

ART. 2. — A verser en cas de rupture de cet engagement une
indemnité égale au montant des émoluments et subventions de
toute nature que j'aurais perçu. Ce versement se fera :
— Soit à la date de l'interruption volontaire ou par exclu-
Sion de mes études, objet de la bourse qui m'a été accordée.

— Soit à la date de la cessetion de mes fonctions avant Pexpi-
ration de la durée prescrite à l’article ler ci-dessus sans
préjudice des poursuites judiciaires et disciplinaires aux-
quelles cette rupture pourrait donner lieu,

Fait à........,,..,..., 16 .,......,,.,.....
Lu et approuvé

Je soussigné (nom et prénom)
demeurant à
Père (ou tuteur) de M.
déclare me porter garant de l'exécution du présent engagement
et m'engage à rembourser les sommes dûes par mon fils en cas
d'interruption des études ou de cessation des fonctions avant
l'expiration de la durée de dix ans.

Lu et approuvé

OBSERVATIONS :
Le présent engagement doit être établi en trois exemplaires
sur papier timbré,

LUTTE CONTRE LA TUBERCULOSE BOVINE

Arrêté du Ministre de l’Agriculture du 20 mai 1975, fixant les
mesures sanitaires à prendre contre La tuberculose bovine.

Le Ministre de l'Agriculture,
Vu la loi No 6440 du 24 décembre 198, relative au contréle de
la production, du traitement et du commerce du lait

Vu le décret du 3 février 1885, édictant des mesures à prendre en
vue de garantir les troupeaux des maladies contagieuses;

Vu le décret du 28 juin 1903, ajoutant la tuberculose dans l'espèce

© bovine à la nomenclature des maladies réputées contagieuses;
